DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/25/2021 and 08/19/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (2005/020634), hereinafter Tanabe in view of Wang et al. (2013/0155059), hereinafter Wang.
Regarding claim 1, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), the display comprising: a magnetic layer (17, electro-magnet) configured to produce a magnetic field (paragraphs 0055 and 0058); an electrophoretic layer (15, microcapsules) comprising an electrically- and magnetically-addressable ink medium and configured to locally change state based on an applied pressure (pressure from pen 16) (paragraphs 0055 and 0058); and wherein applying a pressure (pressing force) to a location on the pressure-sensitive, electrophoretic display (15, microcapsule) causes a displacement of at least a part of the deformable layer, thereby causing a change in the magnetic field experienced by a portion of the electrophoretic layer located at the location, thereby causing a local change of state in the electrophoretic layer (paragraphs 0056-0057 and 0060-0061; the particles are dispersed to different positions depending on magnetic or electrical).
Tanabe does not disclose a deformable layer located between the magnetic layer and the electrophoretic layer.
Wang disclose a deformable layer (76, elastic medium layer) located between the magnetic layer (76, sensing electrode) and the electrophoretic layer (60, image generating module) (paragraph 0028 and figure 6).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Tanabe with the deformably layer of Wang for the purpose of being flexible to touch/pressure.
Regarding claim 2, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the electrophoretic layer (15, microcapsule) is disposed between two electrode layers (3, upper conductive layer and 4, lower conductive layer) for applying a voltage pulse across the electrophoretic layer (paragraphs 0059-0060).
Regarding claim 3, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the electrophoretic layer is configured to locally change from a first state to a second state or from the second state to the first state based on the applied pressure and a magnitude or direction of the magnetic field (paragraphs 0055, 0058, and 0061).
Regarding claim 4, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the electrophoretic layer is configured to globally change from a first state to a second state or from the second state to the first state by applying a voltage across the electrophoretic layer (paragraphs 0055, 0058, and 0060-0061; electrical).
Regarding claim 5, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the electrophoretic layer is configured to globally change from a first state to a second state or from the second state to the first state by changing the magnitude of the magnetic field (paragraphs 0055, 0058, and 0060-0061; magneto-phoretic).
Regarding claim 6, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the electrophoretic layer comprises charged particles (15B, black particles and 15C, white particles) in a medium (paragraph 0053).
Regarding claim 7, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the charged particle in the medium are encapsulated in microcapsules (15, microcapsules) (paragraph 0053 discloses particles 15B and 15C are in microcapsules).
Regarding claim 8, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the charged particle in the medium are encapsulated in microcells (paragraph 0053 discloses particles 15B and 15C are in microcapsules).
Regarding claim 9, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the electrophoretic layer comprises a first group of magnetically-controllable particles with electrophoretic mobility and a second group of particles with electrophoretic mobility, wherein the first group of particles has a different color from the second group of particles (paragraph 0053 discloses 15B, black particles and 15C, white particles and paragraph 0055 discloses magneto phoretic) (paragraph 0058).
Regarding claim 10, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the first group of particles is black (15B, black particles) (paragraph 0053).
Regarding claim 11, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the second group of particles is white (15C, white particles) (paragraph 0053).
Regarding claim 12, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the first type of particles are surface functionalized with polymer (iron oxide; paragraphs 0053 and 0072).
Regarding claim 13, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the second type of particles are surface functionalized with polymer (titanium oxide; paragraphs 0053 and 0072).
Regarding claim 14, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the magnetic layer comprises permanent magnets or a system producing a magnetic field (paragraphs 0064 and 0065).
Regarding claim 15, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the magnetic layer comprises a polymer composite of permanent magnets (paragraphs 0064 and 0065).
Regarding claim 16, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), wherein the magnetic layer comprises a sheet of magnetizable material with a current-carrying wire wound around it (paragraphs 0055, 0058, and 0064-0065).
Regarding claim 17, Tanabe discloses all the limitations in common with claim 1, and such is hereby incorporated.
Tanabe does not disclose wherein the deformable layer comprises a material selected from the group consisting of a gel, a foam, or a viscous liquid.
Wang disclose wherein the deformable layer comprises a material selected from the group consisting of a gel, a foam, or a viscous liquid (paragraph 0028 disclose the elastic medium layer 76 may be a liquid crystal layer; which is highly viscous).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Tanabe with the deformably layer of Wang for the purpose of being flexible to touch/pressure.
Regarding claim 18, Tanabe discloses all the limitations in common with claim 1, and such is hereby incorporated.
Tanabe does not disclose a silicone oil, a silicone gel, a polyurethane foam, a polyethylene foam, a polyester foam, a nonconductive grease, or a heavy oil.
Wang disclose a silicone oil, a silicone gel, a polyurethane foam, a polyethylene foam, a polyester foam, a nonconductive grease, or a heavy oil (paragraph 0028 disclose the elastic medium layer 76 may be silicone).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Tanabe with the deformably layer of Wang for the purpose of being flexible to touch/pressure. 
Regarding claim 19, Tanabe discloses, in figures 2A and 2B and 4A and 4B, a method for using a pressure-sensitive electrophoretic display (14, flexible display) (paragraph 0052), comprising the steps: A) providing a pressure-sensitive, electrophoretic display of claim 1 (paragraph 0052), and then; B) creating a region of increased pressure by contacting the display (paragraph 0056), wherein the region of increased pressure produces a local change in a state of the display; (C) producing a global change in a state of the display, after producing the local change in a state of the display (paragraphs 0055-0056 and 0060-0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872